Case 1:19-mj-06268-I\/|PK Document 1-1 Filed 04/16/19 Page 1 of 13

19~MJ-6268-M PK
19-MJ-6269-MPK

AFFIDAVIT OF JACQLEEN CUNNINGHAM
IN SUPPORT OF APPLICATION FOR A CRIMINAL COMPLAINT
AND A SEARCH WARRANT
I, Jacqleen Cunningham, having been duly sworn, do hereby depose and state as

follows:

Agent Background

l. I arn a Special Agent with Homeland Security Investigations (“HSI”)
and have been so employed since June 2010. I have successfully completed a
training program in conducting criminal investigations at the F ederal Law
Enforcement Training Center in Brunswick, Georgia. In 2007, I graduated from
Sacred Heart University with a Bachelor of Science degree in Criminal Justice.
My current assignment as an HSI Special Agent includes conducting and
participating in investigations involving the fraudulent acquisition, production, and
misuse of United States immigration documents, United States passports, and
various identity documents Due to my training and experience as well as
conversations with other law enforcement officers, I am familiar with the methods,
routines, and practices of document counterfeiters, vendors, and persons who
fraudulently obtain or assume false identities

2. I am also a member of HSI’s Document and Benefit Fraud Task Force

(“DBFTF”), a specialized field investigative group comprised of personnel from

Case 1:19-mj-06268-I\/|PK Document1-1 Filed 04/16/19 Page 2 of 13

19-|\/|]-6268-|\/|PK
19-MJ-6269-|V| PK

various local, state, and federal agencies with expertise in detecting, deterring, and
disrupting organizations and individuals involved in various types of document,
identity, and benefit fraud schemes. The DBFTF is currently investigating
suspected aliens who are believed to have Obtained stolen identities ofUnited
States citizens born in Puerto Rico. Many of these individuals used the identities to
obtain public benefits which they would not otherwise be eligible to receive,
including Massachusetts Registry of Motor Vehicles (“RMV”) identity documents,
social security numbers, and Medicaid, and to engage in suspicious financial
transactions, including transferring funds.
Purpose of Affidavit

3. I submit this affidavit in support of an application for a criminal
complaint charging Freddy TEJADA-DIAZ (a/k/a Freddy Tejada Zapata)' with
false representation of a social security number, in violation of 42 U.S.C. §
408(a)(7)(B), and aggravated identity thefc, in violation of 18 U.S.C. § 1028A.

4. I also submit this affidavit in support of an application for a search

Warrant for the following premises: 149 Oxford Street, Apartment 1, Lawrence,

Massachusetts, as described in Attachment A. I have probable cause to believe that

 

' Freddy Tejada-Diaz (a/k/a F reddy Tejada Zapata) has utilized multiple aliases. Other aliases include
Fredy Zapata, Freddy Tejadadia, Fred Lopez and Fredy Antonio Zapata-Soto. Freddy Tej ada-Diaz (a/k/a
Freddy Tej ada Zapata) will be the name throughout this affidavit used to identify this defendant

2

Case 1:19-mj-06268-I\/|PK Document1-1 Filed 04/16/19 Page 3 of 13

19-MJ-6268-l\/|PK
19-|\/|]-6269-|\/| PK

this property contains evidence, fruits, and instrumentalities of the crimes
identified above, as described in Attachment B.

5. This affidavit is based on my personal knowledge, information
provided to me by other law enforcement officers and federal agents, and my
review of records described herein. This affidavit is not intended to set forth all
information that I have learned during this investigation but includes only the
information necessary to establish probable cause for the requested complaint and
search warrant.

Probable Cause
The RMV Application

6. On or about August 8, 2016, a man purporting to be O.R.C.z, later
identified as Freddy TEJADA-DIAZ (a/k/a Freddy Tejada Zapata), appeared in
person at a Boston branch of the RMV and submitted a renewal application for a
Massachusetts driver’s license. A photograph was taken during this visit and is
stored in the RMV database. The applicant represented himself on the application
as O.R.C., a United States citizen, with a date of birth xx/Xx/ 1962 and Social

Security Number (“SSN”) of xxx-xx-0246. He signed the application under penalty

 

2 The identity of the victim, O.R.C., is known to the government These initials represent the victim’s
first name, paternal last name and maternal last name. To protect the victim’s privacy, only the initials
“O.R.C.” and “O.C.” are used in this affidavit to reflect the variations of the victim’s full name that were
used by TEJADA ZAPATA.

Case 1:19-mj-06268-I\/|PK Document1-1 Filed 04/16/19 Page 4 of 13

19-|\/|]-6268-|\/1 PK
19-MJ-6269-M PK

of perjury. The RMV granted the purported O.R.C.’S application for a
Massachusetts driver’s license and issued Sxxxx3122.

7. On at least two prior dates, a man purporting to be O.R.C., with the
same date of birth Xx/xx/ 1962 and SSN Xxx-Xx-0246, applied for and obtained a
Massachusetts driver’s license. On September 30, 1996, a man purporting to be
O.R.C. applied for a Massachusetts identification card. Also on June 22, 2006, a
man purporting to be O.R.C. renewed his Massachusetts driver’s license.
Photographs were taken on each of these visits and are also stored in the RMV
database. I have compared these two photographs to the photograph taken on
August 8, 2016 of the man purporting to be O.R.C. and believe they all depict the
same person.

Confirmation of Valid Social Security Number

8. The Social Security Administration (“SSA”) confirmed that SSN
xxx-xX-0246 is assigned to O.R.C. A total of four social security card applications
associated with SSN XXX-xx-0246 have been filed at SSA offices in Puerto Rico
from 1979-2017.

MassHealth Records

9. MassHealth is the Massachusetts Medicaid program. According to

MassHealth records, between May 2013 and in or about August 2018, multiple

documents were submitted to MassHealth in the O.C. and O.R.C. identity, using

Case 1:19-mj-06268-I\/|PK Document 1-1 Filed 04/16/19 Page 5 of 13

19-MJ-6268-|\/|PK
19-Ml-6269-MPK

SSN xxx~xx-0246. The address on file is 149 Oxford Street, Lawrence, MA as of
March 22, 2019.
Department of Labor Records

10. Based on information obtained by U.S. Department of Labor, Office
of Inspector General (“USDOL-OIG”), earnings were reported to the
Commonwealth of Massachusetts on SSN Xxx-xX-0246 in the following time
periods: third and fourth quarter of 2013; all four quarters of 2014; first and second
quarter of 2015; all four quarters of 2016; first, third and fourth quarters of 2017;
and first, second and third quarters of 201 8 (total of eighteen quarters).

Criminal History

11. A review of the criminal history for O.R.C. with the date of birth of
xx/xx/ 1962 and SSN xxx-xx-0246, yields FBI number 622615LA6. FBI numbers
are based on fingerprints, meaning that all of the fingerprints taken in connection
with arrests match, and therefore, are generated from the same person.
Corresponding to this FBI number were multiple arrests from various jurisdictions
In November 1993, Brockton Police Department arrested a man purporting to be
Freddy T. Zapata on drug charges. This man provided a date of birth of
xX/Xx/1967. Freddy T. Zapata was later indicted out of Plymouth Superior Court
for Distribution of Cocaine within a school zone for this November 1993 arrest.

This man failed to appear in both Plymouth Superior Court and Brockton District

Case 1:19-mj-06268-I\/|PK Document 1-1 Filed 04/16/19 Page 6 of 13

19-MJ-6268-NIPK
19-MJ-6269-MPK

Court and because of this, there are two outstanding warrants for his arrest. Also
corresponding to this FBI number are certain encounters with immigration
authorities, including one from July 1996, when United States Border Patrol in El
Paso, Texas encountered a man purporting to be Freddy Tejada-Diaz. A review of
the Alien file corresponding to Freddy Tej ada-Diaz shows that an order of
deportation was issued on September 5, 1996 in New York. Finally, this FBI
number corresponds to a November 1999 arrest out of Salem, New Hampshire of a
man purporting to be O.R.C.3 on charges of shoplifting. During the arrest, the man
purporting to be 0.R.C. presented a Massachusetts driver’s license bearing license
no. x:);xxx0246.4 I obtained and reviewed a copy of the booking photograph
corresponding to the Salem, New Hampshire arrest of O.R.C.5 I believe this
photograph depicts the same man as depicted in the three RMV photographs
outlined in paragraphs 6 and 7.
Identification of TEJADA-DIAZ (a/k/a TEJADA ZAPATA)
12. An investigator located Alien Number 074-572-438 which was

associated with FBI number 622615LA6. The name of the individual associated

 

3 The last name starting with C was not the same as victim O.R.C., however was one letter oft`.

4 At this time, the RMV assigned license numbers by SSNs. The MA license presented on the date of this
arrest contained the same numbers as O.R.C.’s SSN Of xxx-xx-0246.

5 The name on the booking photograph is D.V. (a name known to me, but completely unassociated With
our investigation). l do not believe that the arrested individual provided the name D.V. but instead believe
this was a clerical error by Salem’s police department From my review of the report, the individual
arrested provided the name and SSN of O.R.C.

Case 1:19-mj-06268-I\/|PK Document 1-1 Filed 04/16/19 Page 7 of 13

19-MJ-6268-N|PK
19-MJ-6269-NI PK

with this Alien Number is Freddy Tejada-Diaz with date of birth xx/xx/1967. A
photograph of this individual is contained in the Alien File. Also in the Alien File
for Alien Number 074-572-438 are fingerprint cards from Freddy Tejada-Diaz’s
July 13, 1996 encounter with United States Border Patrol. These fingerprints were
compared to the fingerprints corresponding to FBI number 622615LA6. On April
9, 2019, a fingerprint specialist assigned to the forensic laboratory of the United
States Department of Homeland Security found that the fingerprints were a match
and were generated from the same person.

13. Also within the Alien File corresponding to Freddy Tejada-Diaz date
of birth xx/Xx/ 1967 is a copy of a Dominican Republic Passport issued in the name
Freddy Tejada Diaz. Affixed to this passport is a photograph l believe the passport
photograph and the RMV photograph of O.R.C. taken on or about August 8, 2016
depict the same person.

14. An investigator queried the electronic cedula (national ID card)
database for the Dominican Republic and identified Freddy TEJADA ZAPATA,
date of birth xx/xx/1967, with Dominican Republic cedula number 003-xxxxxxx-
4.61 believe that the cedula photograph and the RMV photograph of O.R.C. taken

on or about August 8, 2016 depict the same person.

 

6 There are two cedula numbers on Freddy Tejada Zapata’s cedula. One is the “cedula nueva” which is
the above-listed cedula number. The other is the “cedula anterior.” The “cedula anterior” number on the
cedula for Freddy Tejada Zapata is the same cedula number as the one listed on the Dominican Passport
issued in the name Freddy Tejada-Diaz contained in his Alien File.

7

Case 1:19-mj-06268-I\/|PK Document 1-1 Filed 04/16/19 Page 8 of 13

19-MJ-6268~MPK
19-MJ-6269-|V|PK

15. 1 have compared the following seven photographs and I believe they
depict the same person: (a) photo from Dominican Republic cedula number 003-
xxxxXxX-4 in the name of TEJADA ZAPATA as discussed in paragraph 14; (b)
photograph contained in the Alien File Number 074-572-438 of man assigned this
alien number as described in paragraph 12; (c) photograph from Dominican
Republic passport in the name of F reddy Tejada-Diaz contained within the Alien
File Number 074~572-438 as discussed in paragraph 13; (d) RMV database
photograph taken on or about August 8, 2016 of a Massachusetts driver’s license
renewal applicant purporting to be O.R.C. as discussed in paragraph 6; (e) RMV
database photograph taken on or about June 22, 2006 of a Massachusetts driver’s
license renewal applicant purporting to be O.R.C., as discussed in paragraph 7; (f)
RMV database photograph taken on or about September 30, 1996 of a
Massachusetts identification card applicant purporting to be O.R.C., as discussed
in paragraph 7; and (g) booking photograph from November 1999 arrest of an
individual purporting to be O.R.C. in Salem, New Hampshire as discussed in
paragraph 11. Accordingly, I believe that the applicant for the renewal of a
Massachusetts driver’s license in the O.R.C. identity on August 8, 2016 Was
actually Freddy TEJEDA-DIAZ (a/k/a F reddy Tej ada Zapata). United States
Citizenship and Immigration Services records indicate that TEJEDA-DIAZ (a/k/a

Tejada Zapata) is unlawfully present in the United States.

Case 1:19-mj-06268-I\/|PK Document 1-1 Filed 04/16/19 Page 9 of 13

19-MJ-6268-l\/IPK
19~|\/|1-6269-1\/|PK

16. I have also examined a United States Passport application issued to
O.R.C. in 2013, with date of birth xx/xx/1962, SSN xxx-xx-0246 and a mailing
address in Puerto Rico. Affixed to the application is a photograph of O.R.C. The
man in the photograph attached to this passport application is a different person
than the man depicted in the photographs outlined in paragraph 15.

17. The individual depicted in the seven photographs identified in
paragraph number 15 is not the individual depicted in the photograph associated
with the United States Passport application identified in paragraph 16. I believe the
man in the photograph affixed to the passport application as outlined in paragraph
16 is the true O.R.C.

Search for Identification Documents

18. The listed residential address on file associated with Sxxxx3122 in
the name of O.R.C. is 149 Oxford Street, Lawrence, MA.

19. As noted, a man purporting to be O.R.C., using SSN xxx-xx-0246 has
a MassHealth Account. The address on file With MassHealth is 149 Oxford Street,
Lawrence, MA. Additionally, this individual submitted an “Affidavit of
Residency” with MassHealth in the name of O.C. and indicated his address was
149 Oxford Street, Lawrence, MA. The form was signed under the pains and

penalties of perjury and dated June 26, 2018.

Case 1:19-mj-06268-I\/|PK Document1-1 Filed 04/16/19 Page 10 of 13

19-|\/|]-6268-MPK
19-|\/|]-6269-|\/|PK

20. A 1995 Toyota Camry bearing Massachusetts license plate 6GZ247 is
registered to O.R.C. with date of birth xx/xx/1962. As of April 1, 2019, the Camry
was registered to 149 Oxford Street, Lawrence, MA.

21. On March 11, 2019 at 6:00 pm, an HSI agent observed the above
Camry parked on Oxford Street in Lawrence, MA. The vehicle Was parked across
the street from 149 Oxford Street,

22. On March 14, 2019 at approximately 2:00 pm, DBFTF agents
observed a man they believed to be Tejada-Diaz (a/k/a TEJADA ZAPATA) get
out of the above-mentioned Camry and enter a white front door to 149 Oxford
Street, Lawrence, MA. An agent confirmed the man to be the same person as
depicted in the photographs described in paragraph 15.

‘ 23. On March 20, 2019 at approximately 11:07 am, a Postal Inspector
viewed the August 8, 2016 RMV photograph of the purported O.R.C. This
Inspector approached the white front door to 149 Oxford Street, Lawrence, MA.
An unidentified man answered the front door. The Postal Inspector then walked
into the structure and to a door at the end of the first~floor hallway. The Postal
Inspector knocked on the door. A man opened the apartment door and greeted the
Postal Inspector. The Postal Inspector believed that the man who answered the
door was the same man as depicted in the RMV photograph taken on August 8,

2016 as described in paragraphs 6 and 15.

10

Case 1:19-mj-06268-I\/|PK Document 1-1 Filed 04/16/19 Page 11 of 13

19-MJ-6268-M PK
19-|\/|.|-6269-|V| PK

24. Iknow, based on my training and experience, that:

a. Individuals often keep identification documents and other evidence of
identity for long periods - sometimes years - and tend to retain such
documents even when they depart a given residence. Such documents
include social security cards, passports, tax returns, legal documents,
utility bills, phone bills, health insurance or prescription cards, medical
records, marriage licenses, family records, scrapbooks, photographs,
diplomas and other school records, birth certificates, immunization
records, bank records, credit card Statements, personal correspondence
and books or mementos on which they have inscribed their names.

b. Individuals often keep identification documents and other evidence of
identity in their residence, in part to ensure the security of these
documents and in part to allow for access to these documents when
needed.

c. In addition, it is common for those Who use other persons’ identities
without authorization to maintain fraudulently obtained identification
documents in secure locations within their residence to conceal them

from law enforcement authorities; and,

ll

Case 1:19-mj-06268-l\/|PK Document 1-1 Filed 04/16/19 Page 12 of 13

19-MJ-6268-MPK
19-MJ-6269-MPK

d. It is common for individuals who use fraudulently obtained identification
documents to retain those documents for substantial periods of time so
that they can continue to use the fraudulently obtained identities

25. All agents participating in the search of the premises described in

Attachment A will be informed of the full names represented by the initials that

appear in Attachment B.
Conclusion

26. Based on the foregoing, I have probable cause to believe that, on or

about August 8, 2016, Freddy TEJADA-DIAZ (a/k/a TEJADA ZAPATA):

a. falsely represented, with intent to deceive and for any purpose, a number
to be the social security account number assigned by the Commissioner
of Social Security to his, when in fact such number was not the social
security account number assigned by the Commissioner of Social
Security to him, in violation of 42 U.S.C. § 408(a)(7)(B); and

b. knowingly transferred, possessed, and used, during and in relation to any
felony violation enumerated in 18 U.S.C. § 1028A(c), and without lawful
authority, a means of identification of another person, in violation of 18

U.s.C. § 1028A.

12

Case 1:19-mj-06268-I\/|PK Document 1-1 Filed 04/16/19 Page 13 of 13

19-M1-6268-|V1PK
19-M1-6269-|V1PK

27. Based on the foregoing, l have probable cause to believe that
evidence, fruits, and instrumentalities ofthese crimes, as described in Attachment

B, are located in the premises described in Attachment A.

Sworn to under the pains and penalties of perjury.

JACQ%EN ctnygjri\ioHAi\/i
Special Agent

Homeland Security Investigations

Subscribed and sworn before me on this /j§_ day of April, 2019

g__. _>
/ M v l
HoNdRABLE M.__P;

United States Mag`:` `

 
 
 

13

